Citation Nr: 0013607	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 097	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1963 to March 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision which denied 
service connection for right ear hearing loss and granted 
service connection for left ear hearing loss, residuals of a 
fracture to the right fifth metacarpal, and residuals of a 
fracture of the right clavicle.  In addition, entitlement to 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities was denied.  In April 1998, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  The veteran only appealed 
the denial of service connection for right ear hearing loss.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right ear hearing loss disability and 
service.


CONCLUSION OF LAW

The claim of service connection for right ear hearing loss is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has right ear 
hearing loss which is related to service.  He maintains that 
during service, his specialty was in the area of 

artillery and he was exposed to loud noises.  He contends 
that this noise exposure caused him to develop right ear 
hearing loss.  He points out that service connection was 
granted for left ear hearing loss and his noise exposure was 
the same for both ears.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss, which is 
an organic disease of the nervous system, will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 

(1998).  In addition, the Court held, in the recent case of 
Morton v. West, 12 Vet. App. 477 (1999), that absent the 
submission and establishment of a well-grounded claim, the VA 
cannot undertake the duty to assist the veteran in developing 
facts pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test by which a well-grounded claim 
may be established.  The Court stated that in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 

2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, 
although the veteran asserts that his right ear hearing loss 
disability is related to service, this assertion does not 
make the claim well grounded if there is no competent medical 
evidence of record of a nexus between injury or disease in 
service and his current disability.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met.

A review of the service medical records shows that the 
veteran was initially provided a service examination in 
December 1962.  At that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
5
-5
-5

5
LEFT
5
-5
0

5

In November 1964, the veteran underwent an Airborne 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

In December 1966, the veteran was afforded an examination.  
At that time, pure tone thresholds, in decibels, were as 
follows:






HERTZ


500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

10

In March 1970, the veteran was afforded a discharge 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
15
10
25

20
LEFT
15
15
20

50

It was noted that the veteran had partial deafness in his 
left ear.  

Following service, there are no post-service medical records 
until 1997.  In September 1997, the veteran was afforded an 
audiological examination at a private facility.  Decreased 
thresholds appear to have been indicated on a graph prepared 
in conjunction with the audiogram.  

In November 1997, the veteran was afforded a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
65
70
75
61
LEFT
35
60
65
65
56

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  
The examiner's impression was severe high frequency hearing 
loss bilaterally.  

In sum, the service medical records do not show that a 
diagnosis of decreased hearing acuity in the right ear was 
made.  The VA examination report dated in 1997 affirmatively 
shows impaired hearing of the right ear resulting in a 
disability as defined by VA regulation.  38 C.F.R. § 3.385 
(1999).  However, neither the private nor the VA examination 
report reflects competent medical opinion that current right 
ear hearing loss disability is related to service.  As such, 
all of the criteria pursuant to Caluza are not met.  
Accordingly, the claim for service connection for right ear 
hearing loss is not well grounded.  

As noted, the veteran has pointed out that service connection 
was granted for left ear hearing loss and his noise exposure 
was the same for both ears.  However, as noted above, the 
veteran was diagnosed as having partial deafness of the left 
ear during service.  This appears to have been the primary 
basis for the grant of service connection for left ear 
hearing loss as set out in the April 1998 rating decision.  
Whatever the basis for the RO's action with respect to the 
left ear, the Board is constrained to evaluate the evidence 
as it relates to the right ear.  Paradoxically, it is what 
the evidence does not show that is determinative.  In other 
words, it is the absence of competent medical evidence 
linking currently shown right ear hearing loss to military 
service that causes the Board to find the claim not well 
grounded.  Although the veteran has a sensorineural hearing 
loss, see 38 C.F.R. §§ 3.307, 3.309, the regulatory 
presumption does not aid him in his attempt to submit a well-
grounded claim.  This is so because no competent evidence has 
been submitted to show that such a disability was manifest 
within a year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Morton, 
supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

